UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6972



ROGER L. WHITE,

                                           Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-757-7)


Submitted:   November 30, 2000         Decided:     December 28, 2000


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger L. White, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Roger L. White appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. White v. Director, Va. Dep’t of Corrections, No. CA-99-757-

7 (W.D. Va. June 20, 2000); see Warren v. Baskerville,        F.3d

   , 2000 WL 1692658 (4th Cir. Nov. 13, 2000).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2